**AMENDED CLD-151                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1473
                                      ___________

                           IN RE: NORMAN SHELTON,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Prohibition from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 12-cv-00422)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 14, 2013

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: April 23, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Norman Shelton, proceeding pro se and in forma pauperis, petitions for a writ of

prohibition compelling the United States District Court for the Middle District of

Pennsylvania to rule on his motions for default judgment filed on November 19, 2012,

November 21, 2012, and December 5, 2012.1 We will deny the petition.


1
  Although Shelton requests a writ of prohibition, his relief would be more accurately
classified as a writ of mandamus, because he asks us to mandate District Court action.
Nevertheless, the form of his request does not affect the relief requested. In re Sch.
       Shelton is a federal prisoner incarcerated in the Special Management Unit of the

Penitentiary in Lewisburg, Pennsylvania. In March 2012, he brought a pro se Bivens

action against several prison employees, alleging claims of excessive force, falsifying

incident reports, interference with the courts, and destruction of property, among other

similar claims. See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971). Since he filed his complaint, Shelton has filed many motions for

various forms of relief. In particular, he sought a default judgment against the

Defendants several times, for failing to timely respond to his complaint under Fed. R.

Civ. P. 12(a)(2-3). The Defendants responded to two of the three motions referenced in

the petition, and they are all now ripe for disposition. The Defendants have also moved

for dismissal, or in the alternative, for summary judgment.2 That motion is now ripe for

disposition as well.

       The writ of mandamus or prohibition is an extraordinary remedy, used to “compel

[another court] to exercise its authority when it is its duty to do so.” Kerr v. U.S. Dist.

Ct., 426 U.S. 394, 402 (1976). A petitioner seeking the writ “must have no other

adequate means to obtain the desired relief, and must show that the right to issuance is


Asbestos Litig., 921 F.2d 1310, 1313 (3d Cir. 1990) (noting the historical distinction
between writs of mandamus and prohibition, but concluding that the “form [of request] is
less important „than the substantive question of whether an extraordinary remedy is
available.‟”).
2
 Prior to filing the motion to dismiss/summary judgment, the Defendants filed a motion
for an extension of time to file an answer. It does not appear that the District Court ever
ruled on that motion either.
                                              2
clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded on

other grounds by 3d Cir. L.A.R. 24.1(c) (1997). Generally, a court‟s management of its

docket is discretionary. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir.

1982). Therefore, there is no “clear and indisputable” right to have the District Court

handle a case in a certain manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

36 (1980). However, mandamus may be warranted where a district court‟s delay “is

tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

       In this case, even though the District Court has not made a ruling for more than

seven and a half months, the most recent motions—including the motions for which

Shelton is seeking mandamus relief—have been ripe for disposition for less than four

months. Shelton‟s most recent motion and the Defendants‟ dismissal request have been

ripe for a little over one month. This period of time does not rise to the level of undue

delay and does not warrant our intervention. See id. We express our confidence that the

District Court‟s docket management practices will not unduly defer disposition of any

pending motions. Appellees‟ motion to revoke Shelton‟s in forma pauperis (IFP) status is

denied. See Madden v. Myers, 102 F.3d 74, 78 (3d Cir. 1996) (holding that true

mandamus petitions are not subject to the Prison Litigation Reform Act, including its

three strikes requirement).




                                             3